Citation Nr: 1715596	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 2, 2015 for a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2016, the Board increased the Veteran's rating for PTSD to 50 percent prior to February 2, 2015 and sustained the Veteran's rating for PTSD at 70 percent from February 2, 2015.  The Board also denied referring the Veteran's case for extraschedular consideration and denied a total disability rating by reason of individual unemployability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In November 2016, the Veteran and VA agreed to a joint motion for partial remand (JMPR) solely for consideration of whether the effective date of the 70 percent rating should be prior to February 2, 2015.  The Veteran otherwise waived his claim for an increased rating.  The matter has now returned to the Board for adjudication.


FINDING OF FACT

The earliest ascertainable date by which the Veteran suffered from occupational and social impairment, with deficiencies in most areas was February 24, 2014.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 2014, but no earlier, for a 70 percent disabled rating for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400, 4.126, 4.130 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

In March 2016, the Board held that the duties to notify and assist had been met.  The Board confirms the findings that the Veteran received adequate notice in correspondence dated April 2009; that VA obtained the necessary medical records; the VA examinations and opinions of April 2009, December 2010, February 2015 and May 2015 VA examinations were adequate for rating purposes; and that the medical evidence is sufficient for adjudication.  Neither the Veteran, nor his representative, has alleged any defects in these procedural matters to the Board or the Court.  "[A]bsent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the Veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

II. Effective Date

"The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(3).  "[A]n effective date should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that [the disability] manifested."  DeLisio v. Shinseki, 25 Vet. App. 45, 58 (2011).  "[T]he effective date for an increased rating, indeed, as well as for an initial rating or for staged ratings, is predicated on when the increase in the level of [disability] can be ascertained."  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (citing 38 C.F.R. § 3.400).

When evaluating a mental disorder, VA considers the frequency, severity, and duration of psychiatric symptoms.  VA assigns an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The schedule for rating mental disorders, including PTSD, is set forth in 38 C.F.R. § 4.130.  The ratings are as follows:

[100 percent:] Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

[70 percent:] Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

[50 percent:] Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned materials, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

[30 percent:] Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  "[A] veteran may only qualify for a given disability rating under [38 C.F.R. § 4.130] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board previously found a disability rating of 70 percent appropriate at the time of the February 2015 examination, and a rating of 50 percent appropriate at the time of the April 2009 examination.  These decisions remain undisturbed by the JMPR and the Veteran waived further consideration of these issues.  The Board now looks to the evidence to determine if the date when the Veteran transitioned from a 50 percent to a 70 percent can be ascertained.  

The Veteran had a psychiatric consult on December 30, 2013.  The Veteran reported feelings of anxiety and that he avoided confrontation and argument.  He stated that he had intrusive thoughts and nightmares of Vietnam and that he isolated himself from others.  He was irritable during the day.  He slept restlessly.  The examiner reported that the Veteran was pleasant, attentive and cooperative; that he was well-groomed and casually dressed; that he had a normal speech rate, tone and volume; that he had an affect appropriate to mood, which was irritable and flat; that his thought process was logical and organized; and that his insight and judgment were good.  The examiner provided a Global Assessment of Functioning score (GAF) of 60.  

The Veteran's medical records also included a February 24, 2014 psychosocial assessment.  The Veteran reported a depressed mood with low energy and feelings of hopelessness, worthlessness and uselessness.  The Veteran stated that he was tired and did not even care anymore.  The Veteran also reported sleep disturbances and difficulty concentrating with intrusive thoughts and panic attacks resulting in urinary urgency.  The Veteran reported that since the April 2009 examination, he had been divorced, remarried, divorced again, and then married again.  The social worker reported that the Veteran presented with an aggravated mood and irritable affect that was congruent to content.  He was uncooperative, had poor judgment and poor insight and trouble with focus.  His speech was normal and he was casually dressed and adequately groomed.  He worked for himself as a truck driver.  He was oriented to all four spheres.

The Veteran also wrote a statement that was received by VA on July 14, 2014.  The Veteran stated that he had the same problems as before and that medication did not help.  He stated that his symptoms had worse days and that he still had anger, irritability, depression and hopelessness.  The Veteran reported nightmares and nocturnal enuresis.  He stated that he had a fear of the night and that he didn't trust anyone.  He reported that anxieties affected his social life, that he'd been married four times and has had seventeen jobs because he didn't trust anyone and felt like they were out to get him.  He had trouble working from pain and anxiety and he avoided places, thoughts and feelings that remind him of the trauma, but sometimes it was overwhelming and he could not keep his mind interested in life in general.

As stated above, the Veteran was also examined by a VA examiner on February 2, 2015.  At that time the Veteran reported that both family and social relationships had been negatively affected since 2011 by anger control, anxiety, social isolation, exaggerated startle response, and suspicion.  Neither the examiner nor the Veteran indicated when since 2011 these symptoms worsened or if they worsened together or individually.  The examiner concluded that the Veteran had continuing and increasing problems since 2011 with family and social problems.

The February 2015 examination does not suggest, by itself, an ascertainable date for which the Veteran's symptoms had worsened to the 70 percent disability rating level.  The report that the Veteran's negative symptoms had worsened since 2011 was consistent with the Veteran's rating of 50 percent disabled that increased to 70 percent disabled, but it did not provide information about the Veteran's changing symptoms at any particular point in time.

It is apparent, however, that the Veteran had not reached the 70 percent disabled threshold by the time of his December 2013 psychiatric examination.  For example, the psychiatrist assigned a GAF score of 60, which is somewhat less severe than his score in April 2009 of 52.  The Veteran's other symptoms, such as anxiety, irritability, and nightmares suggest symptoms resulting in occupational and social impairment with reduced reliability and productivity.  However, because the Veteran did not have symptoms such as impaired judgment or insight, his thoughts were logical and organized, and he was cooperative and well-groomed, the overall disability picture did not yet rise to the level of occupational and social impairment, with deficiencies in most areas.

The February 2014 examination and July 2014 Veteran statement reflected more serious symptoms.  The social worker reported that the Veteran was uncooperative, had poor insight and judgment, and exhibited a hopeless mood.  The Veteran reported difficulty in adapting to stressful situations and decreased ability to manage effective relationships, including by avoiding situations completely.  By the July 2014 letter, the Veteran had symptoms that rose to the level of occupational and social impairment, with deficiencies in most areas.

The increase from 50 to70 percent disabled appears, therefore, to have occurred at some point between December 2013 and July 2014.  The February 2014 psychosocial examination is somewhat in between the two evaluations in terms of severity, but in order to give the benefit of the doubt to the Veteran, the Veteran will be considered 70 percent disabled as of the February 24, 2014 date.  

The Board has considered whether to grant an effective date prior to February 24, 2014.  However, the evidence does not indicate an ascertainable date before February 24, 2014 for which the symptoms caused occupational and social impairment, with deficiencies in most areas.  As there is no ascertainable date of increase prior to February 24, 2014, an earlier effective date is not warranted.

The Board previously considered and rejected a 100 percent disability rating, extraschedular referral, and total disability by reason of individual unemployability.  As discussed above, these findings were not disturbed by the JMPR and are already final.  Accordingly the Board will not address them again here.


ORDER

Entitlement to an earlier effective date for a 70 percent PTSD disability rating is granted to February 24, 2014, but no earlier.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


